


Exhibit 10.10

 

GRAPHIC [g256583kii001.jpg]

 

October 28, 2011

 

Home Loan Center, Inc.

163 Technology Drive

Irvine, California 92618

 

Attention:  Mr. Rian Furey

 

Re:

Master Repurchase Agreement, dated as of October 30, 2009, between JPMorgan
Chase Bank, N.A., as Buyer, and Home Loan Center, Inc., as Seller and the
related Side Letter of even date therewith

 

Ladies and Gentlemen:

 

This letter (this “Fifth Amendment to Side Letter”) amends, for the fifth time,
the Side Letter dated October 30, 2009 (the “Original Side Letter”) that was
executed concurrently with the captioned Master Repurchase Agreement (as amended
by Letter Agreement dated November 27, 2009, Amendment No. 1 to Master
Repurchase Agreement dated March 11, 2010, Amendment No. 2 to Master Repurchase
Agreement dated March 11, 2010, Amendment No. 3 to Master Repurchase Agreement
dated July 22, 2010, Amendment No. 4 to Master Repurchase Agreement dated
October 29, 2010, Amendment No. 5 to Master Repurchase Agreement dated March 31,
2011, and Amendment No. 6 to Master Repurchase Agreement dated June 29, 2011,
collectively, the “Agreement”).  Reference is here made to the Original Side
Letter (as previously amended by Amendment No. 1 to Side Letter dated March 11,
2010, the Second Amendment to Side Letter dated October 29, 2010, the Third
Amendment to Side Letter dated March 31, 2011, and the Fourth Amendment to Side
Letter dated June 29, 2011, the “Amended Side Letter” and as amended hereby, the
“Side Letter”) and the Agreement for all purposes.  Capitalized terms defined in
the Amended Side Letter or the Agreement and used but not defined differently in
this Fifth Amendment to Side Letter have the same meanings here as in the
Amended Side Letter and the Agreement.

 

The Seller has requested, and the Buyer has agreed to increase the Facility
Amount.  For good and valuable consideration received by each Party from the
other Party, the receipt and sufficiency of which are hereby acknowledged,
effective as of the date of this Fifth Amendment to Side Letter, Buyer and
Seller hereby amend the Side Letter as follows:

 

1.                                       Commitment.  The text of Paragraph 1 of
the Amended Side Letter is amended to read as follows:

 

Subject to the terms and conditions set forth in the Agreement, Buyer agrees to
enter into Transactions from time to time under the Agreement, as supplemented
by this Side Letter, with respect to Eligible Mortgage Loans having

 

--------------------------------------------------------------------------------


 

a maximum aggregate Purchase Price outstanding at any one time of One Hundred
Twenty-Five Million Dollars ($125,000,000) during the period from the date
hereof until the Termination Date (such maximum amount applicable from time to
time as aforesaid, the “Facility Amount”).

 

The Parties further agree that they may increase or decrease the Facility Amount
to any amount from time to time in the future by executing a letter agreement
stating the new Facility Amount and the period of time that it will be in
effect.  If the Facility Amount is so increased at any time or times, it shall
be a condition precedent to each such increase’s becoming effective that the
Seller first increase the deposit balance in the Cash Pledge Account to the
Required Amount (determined in accordance with Paragraph 5(b) of the Agreement)
for such increased Facility Amount.

 

At the time of any reduction in the Facility Amount, whether pursuant to a
letter agreement decreasing the Facility Amount or because the time limit for
any increase in the Facility Amount shall have expired, Seller shall be
obligated, without notice or demand, to make a cash payment to Buyer in an
amount equal to the excess of the Aggregate Purchase Price over the reduced
Facility Amount, to be applied by Buyer to reduce the Repurchase Prices of
Purchased Mortgage Loans that are then subject to outstanding Transactions.  The
Guaranties shall not be reduced, limited, canceled, terminated or impaired in
any way by any such future change in the Facility Amount, whether or not the
Guarantors concurrently execute a confirmation of the Guaranties.

 

3.                                       Pricing Rate.  The first sentence of
Paragraph 3 of the Side letter is amended to read as follows:

 

For purposes of the Agreement and all other Transaction Documents, “Pricing
Rate” means for any Purchased Mortgage Loan as of any date of determination, the
following respective rates or if Buyer shall in Buyer’s sole discretion elect
from time to time to give Seller a notice specifying lower Pricing Rate(s) for a
specified time period, such lower Pricing Rate(s) specified in such notice for
the time period specified in such notice:

 

(a)                                  for any CL Loan, the per annum percentage
rate equal to the sum of (i) the greater of the Adjusted LIBOR Rate for such day
and two percent (2.00%) and (ii) one and one-half percent (1.50%);

 

(b)                                 for any CL Jumbo Loan, the per annum
percentage rate equal to the sum of (i) the greater of the Adjusted LIBOR Rate
for such day and two percent (2.00%) and (ii) one and three-fourths percent
(1.75%); and

 

2

--------------------------------------------------------------------------------


 

(c)                                  for any other Eligible Mortgage Loan, the
per annum percentage rate equal to the sum of (i) the greater of the Adjusted
LIBOR Rate for such day and two percent (2.00%) and (ii) one and one-half
percent (1.50%).

 

The definitions of “Adjusted LIBOR Rate”, “LIBOR Rate” and “Statutory Reserve
Rate” set forth in Paragraph 3 of the Side Letter are not hereby amended and
continue to be defined as set forth in Paragraph 3 of the Side Letter.

 

Notwithstanding any other provision of this Fifth Amendment to Side Letter, the
amendment of the Amended Side Letter provided for above shall not become
effective until (i) the Parties have executed and delivered this Fifth Amendment
to Side Letter, and (ii) the Guarantors have executed a confirmation of the
Guaranties in form and substance acceptable to Buyer.  Such amendment shall
become effective automatically upon the last to occur of the two events
described in clauses (i) and (ii) of the immediately preceding sentence.

 

The Parties hereby ratify and confirm the Agreement and, as further amended
hereby, the Amended Side Letter, to be in full force and effect.

 

(The remainder of this page is intentionally blank)

 

3

--------------------------------------------------------------------------------


 

Please confirm our mutual agreement as set forth herein and acknowledge receipt
of this Fifth Amendment to Side Letter by executing the enclosed copy of this
letter and returning it to JPMorgan Chase Bank, N.A., 712 Main Street,
9th Floor, Houston, Texas 77002, Attention: John Greene (email
john.r.greene@jpmchase.com or fax (713) 216-2818).  If you have any questions
concerning this matter, please contact me by email, or by phone at (713)
216-0255.

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Buyer

 

 

 

By:

/s/ John Greene

 

 

John Greene

 

 

Underwriter and Assistant Vice President

 

CONFIRMED AND ACKNOWLEDGED:

 

 

 

HOME LOAN CENTER, INC.,

 

as Seller

 

 

 

By:

/s/ Rian Furey

 

Name:

Rian Furey

 

Title:

SVP and COO

 

 

4

--------------------------------------------------------------------------------
